Citation Nr: 0816303	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), that declined to reopen the veteran's claim for 
service connection for a left knee disorder.  The Board 
reopened the claim and remanded the appeal for additional 
development in April 2005.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In April 2008, the veteran through his accredited 
representative waived RO consideration of his additional 
evidence.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that a 
current left knee disorder developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A current left knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2001, April 2004, and April 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

The service treatment records indicate that on entering 
active duty in August 1952, the veteran had normal lower 
extremities.  In June 1955, the veteran was treated twice on 
consecutive days for pain in his left knee.  At the time, the 
veteran stated that the pain began before he entered active 
duty.  The examiner noted that there was no clicking upon 
examination.  The veteran indicated that his knee hurt off 
and on.  The left knee was X-rayed, treated with heat, and he 
was returned to duty.  The February 1956 separation 
examination revealed normal lower extremities.  A military 
examination conducted in connection with reserve duty in 
April 1958 showed normal lower extremities.  The veteran 
indicated in his April 1958 Report of Medical History (RMH) 
that he did not currently have or ever had swollen or painful 
joints; arthritis or rheumatism; bone, joint, or other 
deformity; lameness; or "trick" or locked knee.  In a 
March 1959 RMH, the veteran again reported that he did not 
currently have or ever had swollen or painful joints; 
arthritis or rheumatism; bone, joint, or other deformity; 
lameness; or "trick" or locked knee.

In April 1976, the veteran submitted a claim for service 
connection for a left knee disability.  In addition to the 
claim, he submitted a letter from G.T., M.D., a private 
physician, dated November 1973 that states the veteran had 
traumatic arthritis of the left knee and had been a patient 
since February 1962.  He also stated that the veteran 
suffered an injury to his left knee in January 1962.

By rating decision dated May 1976, the RO denied the 
veteran's claim because the injury in service was not related 
to the veteran's current left knee disability.

In his notice of disagreement dated June 1976, the veteran 
claimed that while he was on a ship in the Navy, he was blown 
down by a jet blast during a launching exercise.  He was 
treated aboard the ship for his injuries.  After the 
accident, he said his knee began to crack and would sometimes 
catch in a cocked position.  Soon after this accident, he was 
discharged from the Navy.  He continued to have pain in his 
knee.

In July 1976, the veteran underwent a VA examination and an 
X-ray.  The diagnosis was osteochondritis of the left femoral 
condyle.

In a September 1976 letter, G.T., M.D. indicated that the 
veteran had a service-incurred disability secondary to a 
contusion directly to the medial femoral condyle of the left 
knee.  He mentioned that the veteran was found to have 
developed an osteochondritis desiccans of the left knee as 
early as 1967.

In a January 1977 Board decision, service connection for a 
left knee disability was denied because there was no injury 
or disability found in service that was the cause of the 
veteran's left knee disability.

In September 1978, the veteran moved to reopen his claim.  As 
new evidence he submitted a September 1978 letter from R.S. 
that stated the veteran had knee problems when he first 
separated from the service.  He also submitted an August 1978 
letter from G.T., M.D. that stated again that it was his 
opinion that the veteran's injuries were service related.  
Finally he submitted a September 1978 letter from J.R. in 
which J.R. stated that he was aware of the jet blast accident 
in January 1955 aboard the U.S.S. Lake Champlain that the 
veteran claimed caused his injury.

By rating decision in September 1978, the RO denied the 
veteran's claim as having no change from the prior decision.

In November 1978, the veteran filed a substantive appeal in 
which he also submitted a medical record dated December 1959 
to November 1960 from the Naval Air Station (NAS) dispensary 
in Norfolk, Virginia.  This medical record reflected that in 
May 1960, while a civilian employee, the veteran was treated 
for a painful left knee.  The record contains the notation 
"no injury."  The veteran stated that this was before he 
had an automobile accident in 1962.

In May 1979, the veteran testified at a Board hearing.  He 
mentioned that in 1962, an X-ray was performed of his left 
knee in which was found osteochondritis.  He submitted the X-
ray film at the hearing and it is of record in the case file.  
He stated that the private physician told him this was an old 
injury.  He also stated that he had an injury to his knee 
prior to service in high school, but his knee never bothered 
him after that to the point where he could not perform.

In August 1979, the Board denied the veteran's claim because 
they found that the veteran had not submitted any new 
evidence that supported his claim of service-connected left 
knee disability.

In a November 1980 letter, a private physician, B.S., M.D., 
stated that he could identify the X-ray as being taken in his 
office and he remembered the veteran as being his patient.

In December 1980, R.S. clarified his previous September 1978 
letter and stated that he had known the veteran since 1944 
and he observed the veteran applying heat, using liniment and 
wearing ace bandages on his knee in 1956 and 1957.

In a December 1980 letter, D.S., the veteran's friend, stated 
that she remembered the veteran had pain in his knee since 
she met him in September 1956, which the veteran attributed 
to a service injury.  She also stated that she was present 
when the veteran would have pain in his knee while climbing 
stairs.

Private medical correspondence from G.T., M.D., dated 
December 1980, states that there were documented incidents of 
left knee difficulty in 1955, 1960, and 1962.  He opined that 
there was no indication that the loose body in the veteran's 
left knee joint was caused by the automobile accident which 
occurred in 1962.

In a January 1981 rating decision, the RO again denied the 
veteran's claim because the evidence submitted did not 
warrant a change in the prior denial.

In a June 1981 decision, the Board denied the veteran's claim 
because the evidence submitted was not new and material in 
that it did not establish that a left knee injury incurred in 
or was aggravated by service.  This was the final decision 
before the veteran's current claim.

The veteran submitted his current claim in October 2001.  
With the claim, he submitted a letter from a private 
physician, R.N., M.D., who stated he had reviewed the 
veteran's service medical records and opined that the 
veteran's left knee disability probably originated while he 
was on active duty.  He stated that it was his opinion that 
it was almost a certainty that the left knee problem noted in 
the service records was the early onset of the veteran's 
current disability.

In a November 2001 letter, a friend of the veteran, P.G., 
stated that he was with the veteran in December 1954 at the 
time of the jet blast incident and remembered the veteran 
being blown down.  He stated the veteran's knees were skinned 
and he was limping.

In a February 2002 rating decision, the RO denied the 
veteran's claim for service connection because he failed to 
provide competent medical evidence that proved the veteran's 
left knee disability began in service.  The RO did not 
dispute that the veteran injured his left knee in service.

In June 2002, the veteran submitted a letter from R.N., M.D., 
which was to clarify his previous October 2001 letter.  R.N., 
M.D. stated that conditions such as the veteran's left knee 
disability frequently take years to develop after injury and 
therefore, the veteran may not have had the disability 
immediately after the injury.  In addition, he opined that 
the 1962 car accident was not a contributing factor to the 
disability, but the veteran's disability was a result of his 
service-related jet blast incident.

In May 2004, the RO received medical records from February 
1962 to September 1990 from G.T., M.D.  The records show that 
the veteran was treated for his left knee during this time.  
Some records were duplicates of records the veteran had 
previously submitted.  A letter dated in February 1962 by 
J.V., M.D., who was the veteran's physician before G.T., 
M.D., stated that the veteran sought treatment on February 2, 
1962 for examination of his left knee which was injured in a 
car accident on January 30, 1962.  The veteran stated he had 
a past history of some injury to his left knee while in the 
service and had been symptom free until a month prior to this 
examination.  He had an examination one month previously, but 
it was negative and he improved.  J.V., M.D. noted that the 
veteran had an X-ray taken by B.S., M.D., which was mentioned 
previously, which revealed no recent trauma.  He also noted 
that the veteran had an old osteochondritis desiccans of the 
medial femoral condyle and believed that it had healed.  He 
determined that other than the bruises and the contusion of 
the right leg, he did not see any other evidence of injury.  
A treatment note dated October 1973 states that the veteran 
was on his feet 12 hours a day reconditioning airplanes, and 
he experienced knee pain from an old WWII injury.  In 
July 1978, the veteran had loose bodies surgically removed 
from his left knee.  Private medical correspondence from 
G.T., M.D., dated August 1983 states that the veteran still 
suffered from a left knee disability which occurred in 1955, 
and a January 1984 letter stated that the veteran had 
experienced a new left knee injury in February 1979.

In a July 2004 letter from R.N., M.D., he stated that the 
veteran did have an injury to his knee prior to service, but 
this injury occurred in the fifth grade and the veteran did 
not have any recurring symptoms from the injury until his 
accident in the service.  Dr. N. also said that there were no 
official records made of the 1954 incident, and the veteran 
said he was never referred to a medical officer.

In a July 2004 Decision Review Officer (DRO) decision, the 
DRO considered the recently submitted evidence to be both new 
and material, but denied service connection because the 
preponderance of objective medical evidence did not support 
the veteran's claim that he had a chronic left knee 
disability that began in or was aggravated by service.

The veteran submitted additional private medical 
correspondence from G.T., M.D., dated November 1968 which 
indicates that the veteran was first seen by Dr. V. in 
February 1962 because of an injury to the left knee.  Dr. T. 
stated that he saw the veteran five years later, and the 
veteran had experienced continuing discomfort.  A letter from 
F.N.B., M.D., dated October 1968 states that the veteran had 
slipped and somehow twisted his left knee eleven months 
previously.  It was noted that since that time the knee had 
remained painful, slightly swollen, and weak.

In October 2004, D.C., the veteran's wife, submitted a letter 
that stated she knew the veteran before service, and after 
his discharge, he had trouble with his left knee.  He walked 
slow and developed a limp.  He was not able to run and had 
difficulty walking up and down stairs.  He would apply ice to 
his knee and take aspirin.

D.D.C., the veteran's son, stated in October 2004 that when 
he was five years old, his father could not squat down in the 
catcher's position due to his knee.  He remembered his 
father's knee giving out on him after a football game.  He 
did not remember his father ever participating in a sporting 
event with him.

Private treatment records from Leigh Hospital received in 
September 2005 show that the veteran underwent left knee 
surgery in July 1978.  Outpatient records from L.J., M.D., 
reveal that the veteran was seen twice in 1990 for knee pain.  
At the time, he was working as a security guard and was 
standing on his feet for about 20 hours a week.  Records from 
NDC Medical and W.P.E., M.D., dated from May 1993 through 
August 2005 contain ongoing complaints of left knee pain and 
arthritis.

A private treatment note from R.N., M.D., dated October 1999 
states that the veteran injured his left knee in 1954.  Dr. 
N. opined that the veteran had osteoarthritis of the left 
knee, particularly medial compartment.  In November 1999, Dr. 
N. gave the veteran a Hyalgan injection.  During an office 
visit in May 2001, R.N., M.D. noted that the veteran had a 
previous injury while on active duty and had surgery.  He 
opined that all of the veteran's current knee problems were 
secondary to the surgery.  An October 2001 note states that 
the veteran received another round of Hyalgan injections.  
R.N., M.D., noted that he reviewed all of the medical records 
which the veteran brought in at that time.

Additional records from the Naval Air Station (NAS) 
dispensary in Norfolk, Virginia received by the RO in 
February 2007 reveal that the veteran complained of left knee 
pain in June 1978, December 1982, and September 1984.

On VA examination in April 2007, the veteran stated that he 
was injured aboard an aircraft carrier in 1954.  He said that 
he was treated at an outpatient clinic on shore in 1955.  He 
said that his left knee pain had grown progressively worse 
since that time.  The veteran's 1978 surgery was noted.  An 
X-ray revealed mild irregularity of the lateral cortical 
margin of the medial femoral condyle with underlying 
subchondral cysts, consistent with old injury versus 
degenerative changes.  A diagnosis of moderate 
tricompartmental degenerative changes was given.  The 
examiner stated that after reviewing the medical records, 
there was no clinical evidence of a left knee condition 
existing prior to the veteran's military service in 1952.  It 
was noted that the examiner reviewed the military treatment 
records, private treatment records, and VA treatment records.

In November 2007, the VA examiner provided an addendum to the 
April 2007 opinion.  The examiner reviewed the private, 
service, and VA treatment records.  The examiner opined that 
the veteran's left knee condition was not caused by or a 
result of trauma while in the military.  The examiner 
reasoned that while the veteran was treated in June 1955 for 
a left knee condition, there was no indication that it was an 
ongoing problem.  It was mentioned that subsequent physicals 
did not indicate that the veteran had a problem with his left 
knee.  In 1960, the veteran was noted to have a left knee 
condition after a motor vehicle accident.  The examiner 
agreed that the condition was a result of previous trauma, 
but the examiner could not conclude that the veteran's 
disorder was a result of his injury while in the military.

In January 2008, the veteran submitted a series of pictures 
from his basic training record.  He said that he had no 
trouble with his knee before the ship incident, and from 1955 
through the present he had pain and surgery on his knee.  He 
said that he had been told by doctors that it was not usual 
for the type of arthritis he had to have developed as quickly 
as it did.

R.N., M.D., stated in March 2008 correspondence that the 
March 2007 VA examination did not utilize or refer to the 
veteran's physical examinations and injuries while on active 
duty.  He stated that it was apparent that when the veteran 
was examined in April 2007 and in November 2007, the examiner 
did not have documentation of the veteran's in-service 
difficulties.  Dr. N. said that the VA examiner based "his" 
opinion on the fact that "he" did not review any 
documentation from the veteran's medical service record.  Dr. 
N. said that the appropriate records from the veteran's naval 
service were from "June, 1995 and onward."  He referred to 
the veteran's two days of treatment in 1955 and accident in 
1954.  Dr. N. said that he reviewed the veteran's naval 
records, and although there was a history of left knee pain 
aboard ship in 1954, there were no records of the evaluation 
and treatment for his injury.  He said that the veteran 
clearly delineated the injury and evaluation during their 
office visit.  He also said that the portion of the U.S. Navy 
records of May 18, 1960 that stated that there was "no 
injury" was obviously incorrect as heat was prescribed.

Analysis

As a preliminary matter, the Board notes that although a 
June 1995 service treatment record states that the veteran's 
pain began before he entered the service, the August 1952 
entry physical revealed that the veteran had normal lower 
extremities.  Also, the April 2007 VA examiner found no 
clinical evidence of a left knee condition existing prior to 
his military service in 1952.  The Board finds that the 
veteran did not clearly and unmistakably have a knee disorder 
prior to entering active duty, and he is therefore presumed 
sound when he entered active duty.  See 38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304 (b).

Based on the evidence of record, the Board finds that the 
veteran's claimed current left knee disorder is not a result 
of an established event, injury, or disease during active 
service.  While the service treatment records document two 
days of knee pain in 1955, X-rays were ordered and no 
diagnosis was given.  Consequently, the pain appeared to 
resolve itself.  The service separation exam indicated that 
the veteran had normal lower extremities.  An additional 
reserve service physical from April 1958 showed normal lower 
extremities, and an X-ray from April 1958 was negative.  
Additionally, the Board notes that the veteran stated in his 
April 1958 and March 1959 Report(s) of Medical History that 
he did not have a knee problem.  The Board finds the 
aforementioned evidence persuasive that the veteran's in-
service knee disorder was acute and resolved by the time he 
left active duty.  Without competent evidence of an in-
service incurrence of a disease or injury, service connection 
cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Also, the Board finds the April 2007 VA examination and 
November 2007 addendum persuasive evidence that the veteran 
does not have a left  knee disorder that is a result of any 
established in-service event.  Contrary to Dr. N.'s 
assertions, the VA examiner noted that she had reviewed the 
claims file as well as service, private, and VA treatment 
records.  She reviewed all of the records again before 
providing her November 2007 addendum.  In particular, she 
based her opinion on information that came directly from 
specific military and civilian treatment records.  She opined 
that the veteran's left knee condition was not caused by or 
was a result of trauma while in the military.  Without 
competent medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury, 
service connection cannot be granted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board finds the statements by the private examiners 
regarding the etiology of the left knee disorder to be less 
persuasive.  When Dr. G.T. offered his opinion that the 
veteran's left knee disorder was service connected, he had 
not reviewed the claims file.  Although Dr. R.N. reviewed the 
military and civilian records provided to him by the veteran 
on at least two occasions, he acknowledges that there are no 
official treatment records which document the veteran's 
claimed injury in 1954.  Dr. R.N. states in his March 2008 
letter that the veteran clearly delineated the injury during 
service and its evaluation during an office visit.  
Consequently, it appears that Dr. R.N.'s opinion is based on 
a history of an event recounted by the veteran that is not 
adequately supported by the service records.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  Thus, while 
the records from Dr. G.T. and Dr. R.N. provide competent 
medical evidence regarding the veteran's symptoms at the time 
of examination, they do not provide a competent medical nexus 
between those symptoms and any established event, injury, or 
disease from active service as they rely on the veteran's 
unsubstantiated account of his medical history.

The Board has considered whether service connection for a 
left knee disorder could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a left knee disorder to a compensable level 
within a year after his discharge from active duty.  The 
February 1956 separation examination revealed normal lower 
extremities.  A military examination conducted in connection 
with reserve duty in April 1958 showed normal lower 
extremities.  An April 1958 X-ray was negative.  Therefore, 
service connection for a left knee disorder cannot be 
established on a presumptive basis.

The Board has considered the lay statements provided by R.S., 
P.G., D.C., and D.D.C. and finds them to provide competent 
evidence regarding their observations that came to them 
through their individual senses.  Lay people can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board particularly notes that the statements from R.S. 
provide testimony that the veteran experienced an accident 
aboard a ship in 1954.  However, R.S., P.G., D.C., and D.D.C. 
as lay people have not been shown to be capable of making 
medical conclusions, thus, their statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While R.S., P.G., 
D.C., and D.D.C. are competent to report what comes to them 
through their senses, they do not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, they 
cannot provide a competent opinion regarding diagnosis and 
causation.

The Board observes that the veteran claims to have had a knee 
disorder dating to his active service.  However, the veteran 
stated in his April 1958 and March 1959 Reports of Medical 
History that he did not currently have or ever had swollen or 
painful joints; arthritis or rheumatism; bone, joint, or 
other deformity; lameness; or "trick" or locked knee.  Due 
to the inconsistencies in the veteran's statements, the Board 
finds the veteran's statements regarding the etiology of his 
claimed left knee disorder to be less persuasive.

While the veteran may sincerely believe he has a left knee 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


